DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 5, 14, 15, 18, 19, 23, and 25 were amended, claims 16 and 17 were canceled, and claims 26 and 27 were newly added in the response filed on 7/7/2022.  Claims 1-3, 5-9, 14, 15, and 18-27 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 Response to Amendments and Arguments filed on 7/7 and 7/8/2022
	The Applicant’s amendments are sufficient to overcome the objections to claims 1, 5, 14-17 and 25 on p. 7-8 of the OA dated 3/7/2022.  Therefore, the objections are withdrawn.
	The Applicant’s amendments are sufficient to overcome the 35 USC 112(b) rejections of claims 1-3, 5-9, and 14-25 on p. 8-9 of the OA dated 3/7/2022.  Therefore, the rejections are withdrawn.
	The Applicant’s amendments and arguments, see p. 9-14 of the response filed on 7/7/2022 and the declaration under 37 CFR 1.132 filed on 7/8/2022, were fully considered and partially persuasive regarding the 35 USC 103 rejection of claims 1-3, 5-9, 14-19, and 23-25 as being unpatentable over US3939200 (‘200).  See p. 9-15 of the OA dated 3/7/2022.
	In the response filed on 7/7/2022, independent claims 1 and 25 were amended to recite the new limitation “wherein the process is free of a step of removing reaction water”.  The Applicant then filed arguments on 7/7/2022 and a declaration on 7/8/2022.  The arguments on p. 9-14 of the response appear to correspond directly to sections 5 and 6 on p. 2-6 of the declaration.  The Applicant’s arguments regarding the express teachings of ‘200 to remove water from the reaction are persuasive.  All of the examples of ‘200 are carried out in a Dean-Stark apparatus to remove water regardless of if the starting material is an amino acid or a lactam.  See example 1 in col. 5 of ‘200, which describes the experimental apparatus used in all subsequent examples.  Also see example 13 in col. 8 of ‘200, wherein -caprolactam is used as the starting material and water is collected from the reaction.  Further, all of the reactions are carried out in a solvent which can act as an azeotroping agent for water.  Also see col. 2, line 53-col. 3, line 50 of ‘200.  There does not appear to be a motivation to alter the process of ‘200 to arrive at that claimed.  Therefore, the rejection over claims 1-3, 5-9, 14, 15, and 25 is withdrawn.   
	However, independent claim 18 does not recite this limitation; therefore, the rejection over claims 18, 19, 23, and 24 is maintained.  In the response filed on 7/7/2022, the Applicant amended independent claim 18 to limit the reaction to one wherein any polyol is reacted with caprolactam in the presence of sulfuric acid.  In the claim set filed on 12/22/2021, the process was limited to four polyols (monoethylene glycol, poly-THF, triethylene glycol, glycerol) and combinations thereof; the cyclic amide included pyrrolidone and caprolactam; and the acid could be any Bronsted-Lowry acid while sulfuric acid was recited in dependent claims 19, 23, and 24.  
	Regarding the maintained rejection over claims 18, 29, 23, and 24, the Applicant argues the following (starting at section 5 of the declaration):

    PNG
    media_image1.png
    284
    928
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    227
    947
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    345
    920
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    325
    924
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    399
    929
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    652
    952
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    119
    916
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    318
    937
    media_image8.png
    Greyscale

In response, ‘200 teaches that though a preferred method of employing the lactam in the esterification includes adding aqueous acid to the lactam before the alcohol, that “Other variations may be used, as initially charging all of the materials except the azeotropic agent which is added after ring opening.  The use of water in this manner is not essential and good results have been obtained without its use.”  See col. 3, lines 45-50 of ‘200.  Also note examples 7 and 14 of ‘200 which explicitly teach the claimed order of operations and the substantial absence of water (about 0 mole%, as some residual water is expected to be present in the reagents as they do not appear to be rigorously dried beforehand) in the reaction mixture prior to the addition of the Bronsted-Lowry acid.  Therefore, it is unclear how the process of ‘200 can be limited to the scheme presented by the Applicant above wherein water is allegedly required for all lactam openings.  ‘200 clearly contemplates, and explicitly teaches in examples 7 and 14, that the lactam can be opened by the mechanism labeled as transesterification by the Applicant, wherein the lactam is opened by the alcohol.  See scheme at the top of p. 5 of the declaration. Also see MPEP 2141.02.
Regarding the solvent, the process of claim 18 does exclude halogenated alkanes and aromatics as solvents.  However, ‘200 also teaches that other azeotroping agents/solvents can be used, including tetramethylene sulfone, which is neither an halogenated alkane nor an aromatic compound.  See col. 2, lines 53-col. 3, line 27 and example 4 in col. 5 of ‘200, wherein tetramethylene sulfone is the only solvent present during reaction.  Also see p. 11-12 of the OA dated 3/7/2022, which discusses this limitation.  Tetramethylene is not excluded by the claim language, therefore, the Applicant’s arguments regarding the organic solvent are not persuasive.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the exclusion of a step of removing reaction water and the exclusion of any organic reaction solvent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, claim 18 does not not require that the claimed reaction is a transesterification reaction and/or that water is excluded/included in the reaction.  The Applicant keeps referring to the alleged difference in reaction mechanisms between the claimed process and that of ‘200; however, there is no requirement for a transesterification mechanism in the claims.  
Additionally, though the Applicant argues that all of the reactions of ‘200 proceed according to the “esterification” mechanism, there does not actually appear to be any objective evidence of the reaction mechanism followed by the reactions of ‘200 which are carried out using the claimed reaction conditions.  In examples 7 and 14, substantially anhydrous HCl is added after 100% of the lactam and diol are mixed.  Further, though the reactions are carried out using a Dean-Stark trap and in the presence of an azeotroping agent for water, ‘200 is silent regarding the actual amount of water that is removed from the reaction.  If any, it could just be trace amounts derived from the reagents.  Where is the evidence that “in the ‘200 patent, no matter of the addition order, the lactam is opened by HCl/H2O or other strong acid/H2O mixture to form aminocarboxylic acid chloride salt, such that the acid salt goes on to an esterification reaction forming esters and by-product H2O”?  The reaction conditions of at least examples 7 and 14 do not support this interpretation.  Also see MPEP 716 (all).
	In section 6 of the declaration, beginning on p. 4, the Applicant argues the following:

    PNG
    media_image9.png
    316
    932
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    403
    946
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    106
    926
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    273
    906
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    481
    959
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    277
    931
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    73
    935
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    119
    929
    media_image16.png
    Greyscale

	As already addressed above, the Applicant’s arguments regarding the alleged differences in mechanism between the closest examples of ‘200 to the claimed process are not persuasive.  Regarding the allegations of unexpected results, it is first noted that the examples discussed in the declaration are not commensurate in scope with claim 18.  Claim 18 does not exclude all solvents; the temperature can range from 60-200C; the molar amount of caprolactam:hydroxyl group on the polyol is not limited 1:1; and there are no reaction times claimed.  See MPEP 716.02.  Further, examples 7 and 14 of ‘200 explicitly recite temperatures falling within the claimed temperature range, the claimed order of addition, and the claimed molar ratio between alcohol and lactam.  Further, the products of the reactions are isolated by precipitation, filtration, and drying at the end of the reactions and the yield of the desired product in example 14 is reported to be 100%.  There are no by-products reported.  Also see p. 10-12 of the OA dated 3/7/2022. The Applicant does not appear to specifically address these examples anywhere in the response or declaration though these examples are the closest prior art to the claimed process.  Also see MPEP 716.02(e).  Therefore, the declaration and arguments are not sufficient to establish that the claimed process provides unexpected benefits over the known prior art process of ‘200, in particular that of examples 7 and 14.  
Claim Objections
Claim 25 is objected to because of the following informalities:  in claim 25, the limitation “CH2C(CH2   OH)2CH2,” in line 6 should be deleted and replaced by -- CH2C(CH2OH)2CH2,--.  Appropriate correction is required.
Applicant is advised that should claims 20 and 21 be found allowable, claims 26 and 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claims 19-22, the Examiner suggests deleting the limitations that “the cyclic amide is caprolactam” and “the Bronsted-Lowry acid is sulfuric acid” as the amendments to claim 18 in the response filed on 7/7/2022 have made these limitations redundant.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 14, 15, and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the response filed on 7/7/2022, independent claims 1 and 25 were amended to recite the limitation “wherein the process is free of a step of removing reaction water”.  There are at least two possible interpretations of this limitation and it is unclear which should be applied.  In the first, interpretation, the limitation would apply to the entire process as a whole, which includes any unrecited steps.  See MPEP 2111.03.  In the second interpretation, the limitation would apply only to the disclosed reaction step.  This particularly becomes an issue in the embodiments wherein the aminocarboxylic acid of formula II is employed in the reaction.  A reaction between the aminocarboxylic acid of formula II and a polyol in the presence of sulfuric or phosphoric acid will necessarily produce water. Therefore, by limiting the entire process to one “free of a step of removing reaction water” it would appear to exclude any unrecited steps for isolating the ester product from the necessarily produced reaction water. 
In contrast, the examples in the specification and [0043 and 0047] (cited on p. 1 of the response filed 7/7/2022) appear to only be directed toward the embodiments wherein the cyclic amide of formula III is used.  Reacting the cyclic amide of formula III with a polyol and a concentrated acid would limit the production of water in the reaction.  Therefore, in that embodiment, no water is produced that would need to be removed.  
Accordingly, it is not clear how to interpret the limitation “free of a step of removing reaction water” when at least the aminocarboxylic acid of formula II is employed in the reaction.  Likewise, if any water is present even when the lactam of formula (III) is employed, then isolating the product would appear to be prohibited by the current claim language.
Independent claims 1, 18, and 25, all include the following limitation: “wherein the total molar amount of aminocarboxylic acid or its cyclic amide to the molar mount of the polyol is from n:0.8 to n:1.5, wherein n is the total number of hydroxyl groups on the polyol”.  The definition is confusing because the ratio is framed a molar ratio of aminocarboxylic acid or lactam : polyol, but then is defined as n moles of hydroxyl groups on the polyol to 0.8 to 1.5.  The Office has previously interpreted the ratio to mean that the molar ratio of aminocarboxylic acid or lactam : polyol is from n:0.8 to 1 to n:1.5 to 1.  For example, when a diol (n=2) is used, the molar ratio of aminocarboxylic acid or lactam : diol would have to fall within the range of 2:0.8 to 1 to 2:1.5 to 1, or 2.5:1 to 1.3:1.  [0034] of the specification and the examples teach that the most preferred molar ratio of aminocarboxylic acid or lactam : hydroxyl groups on the polyol is 1:1, which corresponds to a molar ratio of aminocarboxylic acid or lactam : polyol of 1 : 0.5 or 2 : 1, when n = 2.  The ratio of molar ratio of aminocarboxylic acid or lactam : polyol of 2 : 1 does fall within range calculated above of 2.5:1 to 1.3:1.  Therefore, is the Office’s interpretation correct?  Or should the limitation be reworded to recite “wherein the polyol has n hydroxyl groups and the total molar ratio in the reaction between n hydroxyl groups in the polyol to the aminocarboxylic acid or lactam is from n:0.8 to n:1.5” or something similar?  
Claim 23 recites the limitation "the cyclic amide is pyrrolidine" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In the response filed on 7/7/2022, the cyclic amide was limited to caprolactam.  
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In the amendments filed on 7/7/2022, claim 18 was amended to recite that Bronsted-Lowry acid was sulfuric acid.  Therefore, claim 24, no longer limits claim 18. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18, 19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 3939200 (‘200, published on 2/17/1976, of record in the IDS filed on 12/22/2020).
Applicant Claims

    PNG
    media_image17.png
    226
    1024
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    301
    1013
    media_image18.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘200 teaches aliphatic acyl-containing amine hydrochlorides and processes for preparing and using said compounds. See the amine and amine salt products of formulae (I)-(VI) in col. 1, line 44-col. 2, line 27 and claims.  ‘200 teaches that the process for producing the compounds generally comprises reacting an amino acid or lactam (compounds of instant formulae (II) and (III) respectively) with a dihydroxy alcohol/polyol (a compound of instant formula (I)). See col. 4, lines 20-60.  The reaction is carried out in the presence of a strong acid (Bronsted-Lowry acid), and optionally an esterification catalyst (also encompassing Bronsted-Lowry acids) at a temperature in the range of 50-180 C, which overlaps with the instantly claimed range. See col. 2, line 24-col. 3, line 55 and examples.  Also see MPEP 2144.05. 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Regarding claims 18, 19, 23, and 24, ‘200 does not explicitly teach an example which anticipates the claimed process.  However, ‘200 teaches two examples wherein a cyclic amide is reacted with an ethanolamine or diol in the presence of HCl.  The reactions are carried out by mixing 100% of the cyclic amide and alcohol and then introducing the HCl to the mixture.  See examples 7 and 14.  This order of reaction matches that claimed.  See col. 4, lines 20-29 with respect to the polyol, wherein 1,6-hexanediol, ethylene glycol, and 1,4-butanediol are exemplified in examples 11-15 in col. 7-8.  Regarding the lactam, see col. 4, lines 45-46 and example 13, which specifically mention caprolactam and pyrrolidone.  Regarding the Bronsted-Lowry acid, though ‘200 prefers the use of hydrochloric acid/hydrogen chloride as the strong acid, ‘200 also mentions that other inorganic strong acids may be used, including sulfuric and phosphoric acid, which would produce the compound of formulae (IV-VI) wherein X is sulfate or phosphate. See col. 2, lines 9-27, and col. 2, line 53-col. 3, line 7.  With respect to the solvent, ‘200 teaches that the reaction should be carried out in an inert liquid medium, which may or may not include a solvent and wherein the solvent can include tetramethylenesulfone, which is not aromatic and does not comprise halogens or alcohols units. See col. 2, line 53-col. 3, line 27 and example 4.  Regarding the molar ratio, in example 14, which employs 1,6-hexanediol as the polyol (n = 2), the molar ratio of cyclic amide:molar amount of the polyol is 0.150:0.070, or 2.14:1.  This falls within the claimed range because if n=2, then the claimed range is between 2:0.8 to 1 and 2:1.5 to 1, or 2.5 to 1 and 1.3:1. Also see MPEP 2144.05. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of ‘200 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have arrived at the claimed process based on the teachings of ‘200 because all of the claimed limitations are taught or suggested by ‘200, though they do not all appear in the same example. Therefore, employing any of the claimed conditions in the disclosed process of ‘200 will still predictably lead to the production of the compounds of formulae (I)-(V) of ‘200.  

Claim(s) 1, 2, 5-8, 14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/007754 (‘754, published on 1/10/2019) as evidenced by Sorbitol (downloaded from https://pubchem.ncbi.nlm.nih.gov/compound/Sorbitol#section=Boiling-Point&fullscreen=true on 9/6/2022).
Applicant Claims

    PNG
    media_image19.png
    223
    1020
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    169
    1013
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    128
    1031
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    452
    1026
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    202
    1026
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    344
    1025
    media_image24.png
    Greyscale

	Independent claim 25 is the same as claim 1 except that it does not contain the limitation that the process is free of halogenated alkane solvents and any aromatic solvents.
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘754 discloses alkoxylated esteramines and salts thereof.  Regarding claims 1, 7, 8, and 25, ‘754 teaches an esterification process wherein an aminocarboxylic acid of formula (IV) (corresponding to the aminocarboxylic acid of claimed formula (II)) is reacted with an alkoxylated alcohol in the presence of an inorganic or organic protic acid to produce the corresponding ester of formula (I).  See structure of ester product on p. 2, line 32 to p. 5, line 9.  See esterification reaction conditions and reactants on p. 12, line 1 to p. 14, line 33.  ‘754 teaches that a polyol of formula (III), comprising at least two hydroxy groups, is alkoxylated to provide an alkoxylated polyol comprising at least two hydroxy groups.  See step a) on p. 12.  The alkoxylated polyol of ‘754 corresponds to a claimed polyol of formula (I), wherein A is a carbon chain containing aliphatic group which is alkoxylated.  The aminocarboxylic acid of formula (IV) of ‘754 encompasses amino acids of claimed formula (II), wherein m is 1-12 and R is any of the claimed groups. See step b) and formula (IV) on p. 12-13.  
The inorganic protic acid esterification catalyst can include sulfuric and phosphoric acid (both Bronsted-Lowry acids).  See p. 11, lines 20-27.  ‘754 teaches that the reaction temperature is in the range of 50-200C, which encompasses the claimed ranges.  See p. 14, lines 25-34 and MPEP 2144.05. ‘754 further teaches that the esterification can be carried out in water, toluene, or xylene as solvents, wherein at least water meets the limitations of claim 1. See p. 14, lines 32-331.
‘754 teaches that the molar ratio of amino acid : hydroxyl groups of the alkoxylated alcohol is 0.8:1 to 1:1.5 (0.67:1) or 0.1:1 to 1:1.  Both of these ranges appear to fall within the claimed range.  For example, when a diol (n=2) is used, the molar ratio of aminocarboxylic acid : diol would have to fall within the range of 2:0.8 to 1 to 2:1.5 to 1, or 2.5:1 to 1.3:1.  This would correspond to a molar ratio of aminocarboxylic acid : hydroxyl groups of the diol of  2.5:2 to 1.3:2 or 1.25:1 to 0.65:1.  Also see MPEP 2144.05.
‘754 also teaches two examples wherein 6-aminohexane acid, a compound of claimed formula (II) wherein m is 5 and R is H, or alanine, a compound of claimed formula (II) wherein m is 1 and R is a C1 alkyl, is reacted with an alkoxylated sorbitol, an alkoxylated polyol having 6 hydroxy groups, in the presence of methane sulfonic acid, a Bronsted-Lowry acid.  See examples 2-3 on p. 17-18.  The entirety of the amino acid and polyol (100%) are combined and heated at 50C before the Bronsted-Lowry acid is added.  This appears to meet the claimed order of addition limitations. ‘754 teaches that the reaction mixture is further heated to 135C and stirred 4 hours, before a vacuum is applied and the reaction mixture is stirred for an additional 11-13 hours at 130-135C to produce a brown solid product.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Regarding claims 1, 7, 8, and 25, ‘754 does not explicitly teach an example which anticipates the claimed process.  However, ‘754 teaches or suggests all of the claimed reactant and process limitations.  Therefore, the claimed process would have been prima facie obvious and predictable in view of the teachings of ‘754.  ‘754 is also silent regarding removing reaction water during the esterification step.  However, the examples of ‘754 do not appear to remove reaction water during the esterification.  Though the process includes heating the reaction mixture under vacuum, the reaction apparatus of ‘754 is not equipped with a distillation head to remove any liquids from the reaction.  See examples 2b and 3b on p. 17-18.  Further, ‘754 explicitly recites that water is an acceptable solvent for the reaction, and it is necessarily produced from the condensation between the amino acid and polyol.  See p. 14, lines 32-33.  Therefore, the process of ‘754 appears to meet all of the claimed limitations.
 Regarding claim 2, ‘754 teaches that the molar ratio of amino acid : hydroxyl groups of the alkoxylated alcohol can be in the range of 0.1:1 to 1:1. See p. 14, lines 25-34. This range appears to overlap with that claimed.  For example, when a diol (n=2) is used, the molar ratio of aminocarboxylic acid : diol would have to fall within the range of 2:0.9 to 1 to 2:1.1 to 1, or 2.2:1 to 1.8:1.  This would correspond to a molar ratio of aminocarboxylic acid : hydroxyl groups of the diol of  2.2:2 to 1.8:2 or 1.1:1 to 0.9:1.  Also see MPEP 2144.05.
Regarding claims 5 and 14, the claimed polyols fall within the scope of the alkoxylated alcohols of ‘754.  See discussion of the alkoxylation of the polyol of formula (III) on p. 12-14.
Regarding claim 6, ‘754 is silent regarding the boiling point of the alkoxylated polyols.  However, in the examples on p. 17-18, ‘754 teaches the use of alkoxylated sorbitol as the polyol.  Though the boiling point of the alkoxylated sorbitol is not provided, the sorbitol entry from PubChem is cited as an evidentiary reference to teach that the boiling point of sorbitol, 295C, falls within the claimed range.  Therefore, the alkoxylated sorbitol polyols actually employed in the process of ‘754 will necessarily possess even higher boiling points.  Also see MPEP 2144.05.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of ‘754 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have arrived at the claimed process based on the teachings of ‘754 because all of the claimed limitations are taught or suggested by ‘754, though they do not all appear in the same example. Therefore, employing any of the claimed conditions in the disclosed process of ‘754 will still predictably lead to the production of the claimed ester products. 
Claim(s) 3, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/007754 (‘754, published on 1/10/2019) as evidenced by Sorbitol (downloaded from https://pubchem.ncbi.nlm.nih.gov/compound/Sorbitol#section=Boiling-Point&fullscreen=true on 9/6/2022), as applied to claims 1, 2, 5-8, 14, and 25 above, and further in view of EP0847987 (‘987, published on 6/17/1998, of record in the IDS filed on 12/22/2020).
Applicant Claims

    PNG
    media_image25.png
    68
    691
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    58
    642
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    193
    646
    media_image27.png
    Greyscale

	Claim 18 is an independent claim which is similar to claim 1 except that any polyol can be reacted with caprolactam in the presence of sulfuric acid.  The reaction conditions are the same as claim 1 except that claim 18 does not possess the requirement that “the process is free of a step of removing reaction water”.
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘754 discloses the reaction between aminoacids of claimed formula (II) and polyols according to the process of claims 1 and 25. ‘987 is directed toward a method for preparing an N-acylaminocarboxylic acid esters of formula (4), the method comprising a step of reacting an aminocarboxylic acid of formula (1) or a cyclic lactam of formula (2) with a monohydric alcohol (R3OH) in the presence of a divalent or trivalent inorganic acid.  See whole document, in particular the claims.  The aminocarboxylic acid of formula (1) corresponds to the claimed compound of formula (II) and the cyclic lactam of formula (2) corresponds to the claimed compound of formula (III).  See claim 1 and discussion of step 1 on p. 7.  The monohydric alcohol of ‘987 is analogous to the claimed polyol and that of ‘754.  ‘987 further teaches that the inorganic acid includes sulfuric and phosphoric acid and that the reaction can contain a solvent.  See p. 7, lines 48-52.  ‘987 teaches that the reaction temperature is in the range of room temperature to 200C, which encompasses the claimed range and that of ‘754.  See p. 7, lines 53-55.
The examples of ‘987 teach the same order of addition as that in ‘754, wherein 100% of the aminocarboxylic acid of formula (1) or the cyclic lactam of formula (2) is first combined with 100% of the monohydric alcohol prior to the inorganic acid being added.  See p. 8-9.  The examples of ‘987 also appear to exclude a step wherein reaction water is removed during esterification.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claims 3 and 18, ‘754 does not teach that the amino acids can be substituted for lactams/cyclic amides of claimed formula (III).  This deficiency is cured through the teachings of ‘987.  ‘987 explicitly teaches that aminocarboxylic acids of claimed formula (II) can be predictably substituted for cyclic amides of claimed formula (III) in an analogous esterification reaction to that of ‘754.  See claim 1 and examples 1-4 on p. 8-9.  Example 4 of ‘987 teaches the use of caprolactam, which is the cyclic amide of 6-aminohexane acid, the compound employed in example 2 of ‘754.  See step 2b on p. 17 of ‘754 and p. 9 of ‘987.  Caprolactam also corresponds to a compound of claimed formula (III) wherein m is 5.  Further regarding the reaction conditions of claim 18, see the discussions of claims 1 and 25 in the previous rejection.
	Regarding claim 9, ‘754 teaches that the reaction may contain a solvent, and specifically recites water, xylene, and toluene.  See p. 14, line 33. Xylene and toluene are excluded by claim 1 as being aromatics, therefore ‘754 does not teach the use of a solvent which is an organic solvent that does not comprise alcohol units and is not an aromatic or halogenated alkane.  This deficiency is cured through the teachings of ‘987.  ‘987 teaches that acceptable solvents for the esterification include hydrocarbon solvents such as hexane and ether solvents such as diethyl ether and tetrahydrofuran.  See p. 7, lines 50-52.  Any of these solvents appear to meet the claimed limitations.
Regarding claim 15, the claimed polyols fall within the scope of the alkoxylated alcohols of ‘754.  See discussion of the alkoxylation of the polyol of formula (III) on p. 12-14.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘754 and ‘987 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to substitute a lactam of claimed formula (III) for the aminocarboxylic acids of claimed formula (II) employed as reagents in the process of ‘754 because ‘987 explicitly teaches that they can be predictably substituted for one another in an analogous esterification process wherein a monohydric alcohol is employed instead of the claimed polyol. Therefore, the combination of ‘754 and ‘987 would result in a process to predictably produce the claimed esters from lactams of claimed formula (III) using the claimed reaction conditions. Also see MPEP 2143(B).
A person of ordinary skill would have been further motivated to substitute one of the solvents recited in ‘754 for one of those claimed, because ‘987 teaches that solvents which meet the claimed limitations can be substituted for the xylene and toluene aromatic solvents recited by ‘754 in an analogous esterification process.  Therefore, the combination of ‘754 and ‘987 would result in a process to predictably produce the claimed esters from lactams of claimed formula (III) and/or aminocarboxylic acids of claimed formula (II) using the claimed solvents in the esterification process of ‘754. Also see MPEP 2143(B).
Conclusion
Claims 20-22, 26, and 27 appear to be free from the prior art for the reasons recited on p. 15 of the OA dated 3/7/2022.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622